Citation Nr: 0841320	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for right shoulder acromioclavicular (AC) 
subluxation.

In September 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the record was held open 
for 60 days to allow for the submission of new evidence.  In 
October 2008, the veteran submitted a medical statement.  The 
new evidence was not accompanied by a waiver of RO 
jurisdiction.  Notwithstanding, in light of the decision to 
reopen and remand the claim for additional development, the 
Board finds that a remand solely for the RO to consider this 
evidence in the first instance would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1968, the Board denied service connection for a 
right shoulder dislocation, essentially finding that a right 
shoulder disability pre-existed active service and was not 
aggravated by service.  

2.  Evidence added to the record since the August 1968 Board 
decision includes an October 2008 private medical statement 
suggesting the veteran has a current right shoulder 
disability related to military service.  This evidence is new 
and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1968 Board decision, which denied service 
connection for right shoulder dislocation, is final.  
38 C.F.R. § 19.104 (1968) (currently 38 U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2008)).

2.  Evidence submitted since the August 1968 Board decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  New 
requirements regarding VCAA notice and reopening claims were 
set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In January 2005, the RO sent the veteran a letter notifying 
him that his claim had previously been denied and that new 
and material evidence was needed to reopen.  He was 
specifically informed of the basis for the prior denial.  He 
was also notified of his and VA's responsibilities with 
respect to obtaining evidence.  Given the favorable decision 
to reopen the veteran's claim and remand for further 
development, the Board finds that errors related to notice or 
assistance, if any, are harmless.  

In August 1968, the Board denied service connection for a 
right shoulder dislocation, essentially finding that a right 
shoulder disability pre-existed active service and was not 
aggravated by service.  This decision is final and is not 
subject to review on the same factual basis.  See 38 C.F.R. 
§ 19.104 (1968) (currently 38 U.S.C.A. § 7104(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1100 (2008)).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Additional evidence has been added to the record since the 
August 1968 Board decision.  Such evidence includes an 
October 2008 statement from an orthopedic surgeon, Dr. M.K., 
which states the physician's belief "that the injury [the 
veteran] sustained in the military some 40 years ago is now 
causally related to the pain and clinical deformity and 
radiographic findings in his right acromioclavicular joint as 
well as to the functional impairment, pain and disability, 
and radiographic findings seen in his rotator cuff."  

The above evidence is new, as it was not previously 
considered.  The Board also finds the cited evidence to be 
material in that it suggests a relationship between current 
right shoulder disability and military service.  It is the 
Board's view that this evidence may be considered to bear 
directly and substantially upon the specific matter under 
consideration and to be of such significance that it must be 
considered together with all of the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the claim 
for service connection for right shoulder disability is 
reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right shoulder disability is 
reopened.


REMAND

As the claim of entitlement to service connection for a right 
shoulder disability has been reopened herein, the Board must 
consider the merits of the claim.
 
Service treatment records show that on examination for 
enlistment in December 1965, the veteran's upper extremities 
were reported as normal and a right shoulder disability was 
not noted.  On the associated report of medical history, the 
veteran denied having a painful or "trick" shoulder.  
Subsequent records show complaints related to the right 
shoulder and document a history of right shoulder injury in 
February 1966.  The veteran was separated from service 
following a medical board, where it was determined that his 
right shoulder disability (subluxed right AC joint with early 
degenerative changes) pre-existed military service and was 
not aggravated therein.  

At the hearing, the veteran testified that he had bruises and 
minor sprains while playing sports, but that he was not 
treated for a football injury in February 1966 and did not 
have a pre-service shoulder injury.  He reported his first 
injury was in boot camp when he tripped and landed on his 
shoulder.  He reported continued pain following boot camp and 
that he finally sought medical attention about five or six 
months later.  Lay statements, submitted by the veteran's 
siblings, indicate that he did not have shoulder problems 
prior to service.  They further state that he was not the 
same following service and has had continued right shoulder 
pain.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.304(b) (2008).  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004).

On review, the evidence shows complaints of right shoulder 
problems during service and continuing since that time.  The 
veteran is competent to report shoulder pain.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  Whether a right shoulder disability pre-
existed service is an issue for consideration.  The record, 
however, does contain medical evidence suggesting a 
relationship between current disability and active service 
and as such, the Board finds that the requirements for a VA 
examination are met.  See 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule an appropriate VA joints 
examination to ascertain the nature and 
etiology of any current right shoulder 
disability.  All necessary tests, if 
any, should be conducted.  The claims 
folder must be available for review.  

The examiner is requested to identify 
all disability associated with the 
veteran's right shoulder and provide an 
opinion regarding (1) Whether the 
disability existed prior to military 
service? (2) If so, whether the 
disability increased in severity during 
service? (3) If there is evidence of 
increase, was it the result of the 
natural progress of the disease? (4) If 
the disability did not pre-exist 
service, is it at least as likely as 
not that current disability is related 
to the complaints and findings during 
service?  A clear rationale should be 
given for all medical opinions 
provided.  

2.	Upon completion of the foregoing and any 
additional development deemed necessary, 
readjudicate the issue on appeal, giving 
consideration to whether the presumption 
of soundness can be rebutted in this 
case under the standard as interpreted 
by VA General Counsel and in Wagner v. 
Principi, supra.  Whether the 
presumption of soundness can be rebutted 
is a legal question to be resolved by 
the adjudicator, although the RO should 
consider all relevant medical and other 
evidence as it pertains to this 
question.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


